Citation Nr: 1009538	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for neuromuscular 
sensitivity, noise sensitivity, chronic stress and depression 
due to electromagnetic radiation exposure or radio wave 
sickness.

2.  Entitlement to service connection for a rash.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a prostate 
condition.

6.  Entitlement to service connection for acid reflux.

7.  Entitlement to service connection for a lung condition, 
including as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Attorney Heather Vanhoose


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Veteran presented testimony at the Huntington, West 
Virginia RO in March 2005 and at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in October 
2009.  Transcripts of the hearing are associated with the 
Veteran's claims folder.

The issues of entitlement to service connection for a rash, 
entitlement to service connection for tinnitus, entitlement 
to service connection for a prostate condition, and 
entitlement to service connection for acid reflux are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Neuromuscular sensitivity, noise sensitivity, chronic 
stress and depression were incurred as a result of exposure 
to electromagnetic radiation or radio waves during active 
military duty.

2.  The Veteran does not have bilateral hearing loss 
disability for VA compensation purposes.

3.  The Veteran does not have a lung disability.


CONCLUSIONS OF LAW

1.  Neuromuscular sensitivity, noise sensitivity, chronic 
stress and depression were incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.311.  

2.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

3.  The criteria for service connection for a lung disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  With regard to the claim for service 
connection for neuromuscular sensitivity, noise sensitivity, 
chronic stress and depression, in view of the Board's 
favorable decision, further assistance is unnecessary to aid 
the Veteran in substantiating his claim.  

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a May 2004 letter, issued prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims in a March 2006 letter.  
VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.  The Board acknowledges that the 
Veteran has not been afforded a VA examination for his 
claimed hearing loss and lung disability.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The medical evidence currently of record is sufficient to 
reach a decision.  Extensive treatment records contain no 
diagnoses of hearing loss for VA compensation purposes or a 
lung disability, and no evidence of any signs and symptoms of 
a current  hearing loss or lung disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997), the United States Court of 
Appeals for Veterans Claims (Court) held that service 
connection for disabilities claimed to be due to ionizing 
radiation exposure during service can be accomplished in 
three ways.

First, there are 16 types of cancer which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 
1112(c)(2)(A)-(P); 38 C.F.R. § 3.309(d).  None of the 
Veteran's claimed conditions are included as presumptive 
diseases.

As to the second method, 38 C.F.R. § 3.311(b)(2) provides a 
list of diseases which will be service-connected provided 
that certain conditions, including the regulatory time period 
when the diseases must become manifest, specified therein and 
pertaining to radiation exposure, are met.  The noted 
diseases must have become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5)(iv).
Again, the list does not include any of the Veteran's claimed 
conditions.  

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service and is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  The case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed Veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service.  Subsection 3.311(b)(4) provides that, even if the 
claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic.

Analysis

Neuromuscular Sensitivity, Noise Sensitivity, Chronic Stress 
and Depression

The Veteran contends that during active duty in the Navy, he 
was stationed in Key West, Florida working as an electronics 
technician for two years and during this time, he was exposed 
to radio waves from 20 transmitters while working six days a 
week for approximately 20 hours per day.  As a result of this 
excessive exposure to radio wave electromagnetic radiation, 
the Veteran claims to have developed a skin rash over his 
entire body; reddening of the skin; prostate problems, 
resulting in erectile dysfunction; ringing in the ears; 
shortness of breath; neuromuscular hypersensitivity; 
oversensitivity to noise; chronic stress and depression.  

The post-service medical evidence of record shows that the 
Veteran was diagnosed by N.D., Ph. D in July 2008 with 
electromagnetic field and radio frequency sensitivity, with 
exposure resulting in tinnitus, facial flushing, dizziness, 
panic attacks, floaters in the eyes, erectile dysfunction, 
inability to participate in activities in ordinary social, 
work or commercial settings; inability to tolerate excessive 
light and sound; severely impaired executive functions, 
including abstract reasoning, problem-solving, new learning 
and judgment; diminished organized memory; decreased visual 
memory and retention of verbal and visual memory; impaired 
intellectual functioning and processing speed; delayed 
memory; increased tension; depression; low self-esteem and 
sense of judgment; and ill health.  He was also diagnosed 
with toxic encephalopathy, autonomic nervous system 
dysfunction, electromagnetic field sensitivity and toxic 
effects of metals by W.R., MD in July 2008.  Both doctors 
opined that the Veteran's diagnosed disabilities were related 
to his reported exposure to radio waves or electromagnetic 
field waves while serving in the Navy.  

In addition, in a February 2005 statement, P.A., DC, who 
treated the Veteran from 1995-1996, indicated that during 
that time, the Veteran complained that living near power 
lines made him feel nervous and tense and that the noise of 
cars, planes and lawn mowers bothered him greatly.  P.A. also 
noted that the Veteran demonstrated signs of neuromuscular 
sensitivity and that the consistency of the Veteran's 
complaints and his subsequent actions (moving to a remote, 
isolated area in West Virginia due to its low level of 
electrical and sound pollution) lend legitimacy to his claim 
of electromagnetic radiation sensitivity.  See February 2005 
statement from P.A., DC.

Service treatment records are negative for any complaints, 
treatment or diagnosis of neuromuscular sensitivity, noise 
sensitivity, stress, depression or any other psychiatric 
disability.  Furthermore, a request for a form DD-
1141/Records of Exposure to Radiation for the Veteran was 
negative.  See May 2008 PIES response form.  However, the 
Veteran's Form DD-214 shows that he served in the Navy as an 
Electronics Technician (ETN) and completed three electronics 
technician classes during his active duty.  Furthermore, 
personnel records show that the Veteran was stationed at the 
Naval Communication Station in Key West, Florida.  Thus, the 
conditions of his service are consistent with his reports of 
radiation exposure.  38 U.S.C.A. § 5104(a).  Therefore, the 
evidence supports a finding that the Veteran was exposed to 
radiation in service and that he has current neuromuscular 
sensitivity, noise sensitivity, chronic stress and 
depression.

Neuromuscular sensitivity, noise sensitivity, chronic stress 
and depression are manifested by symptoms that the Veteran is 
competent to report.  He has provided competent evidence of a 
continuity of symptomatology, and his physicians have also 
provided a medical opinion linking his current neuromuscular 
sensitivity, noise sensitivity, chronic stress and depression 
disorders to in-service radiation exposure. There is no 
medical opinion against those of the private physicians, and 
those opinions were based on an accurate history and 
supported by implicit rationales.  

The Board also notes that the Veteran has reported in 
statements and during examinations that he has had 
neuromuscular sensitivity, noise sensitivity, chronic stress 
and depression since service.  These statements provide 
competent evidence of neuromuscular sensitivity, noise 
sensitivity, chronic stress and depression during active duty 
and a continuity of symptoms since.  They provide a 
sufficient basis for establishing service connection.  
Davidson, Jandreau, Barr.  They are buttressed by the 
opinions of the above-noted private physicians.  He is 
competent to report the specifics of his injury, and his 
report is supported by the findings that he has current 
neuromuscular sensitivity, noise sensitivity, chronic stress 
and depression disorders.  

There is evidence against the claim, inasmuch as the 
contemporaneous record does not document neuromuscular 
sensitivity, noise sensitivity, stress or depression 
for many years after service.  The evidence is, however, in 
at least equipoise.   Resolving reasonable doubt in the 
appellant's favor, the claim is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Hearing Loss

Although the evidence of record shows that the Veteran only 
claims to have an oversensitivity to noise and ringing in his 
ears related to noise exposure during active military 
service, he did file a claim in March 2004 for service 
connection for bilateral hearing loss.  

A review of the Veteran's service treatment records shows 
that the only in-service audiology examination he had was 
conducted as part of his enlistment physical in September 
1967.  At that time, the Veteran was shown to have normal 
hearing for VA compensation purposes.  
The post-service medical evidence, which includes outpatient 
treatment records from The VA Medical Center in Beckley, West 
Virginia (Beckley VAMC) and Salem, Virginia (Salem VAMC) 
dated from April 2000 to March 2007, the report from a 
February 2004 VA audiology examination, treatment records 
from the Lund General Hospital in Sweden dated from September 
1991 to March 2005, including the report from an October 1991 
audiology examination, treatment records from W.R., MD dated 
from October 2007 to July 2008 and treatment records from 
D.D., PhD dated from September 2007 to July 2008 do not show 
that the Veteran has a current hearing loss disability as 
defined in 38 C.F.R. § 3.385.  

At the time of the October 1991 audiology examination in 
Sweden, pure tone thresholds for the left and right ears were 
all 20 decibels or less and all other measurement results 
were normal.  At the time of the February 2004 VA 
examination, pure tone thresholds for the left and right ears 
were all 20 decibels or less.  Speech recognition scores were 
96 percent for both the right and left ears.  These results 
show that the Veteran does have hearing loss in the right and 
left ears; however, as noted above, the level of hearing loss 
measured does not meet the statutory requirements for service 
connection and compensation under VA's regulations codified 
at 38 C.F.R. § 3.385.

Furthermore, there is no other medical evidence of record, VA 
or private, showing post service hearing loss for VA 
compensation purposes, and the Veteran has not claimed that 
his hearing loss is worse since the February 2004 
examination.  In fact, during his October 2009 hearing, he 
testified that he does not have hearing loss.  See October 
2009 hearing transcript.

While the Veteran is competent to report current hearing loss 
and a continuity of symptoms since service, it would require 
medical expertise to say that he has hearing loss that meets 
the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. 
§ 4.85(a) (2009) (requiring that examinations for hearing 
impairment for VA purposes be conducted by state licensed 
audiologists).  There is no evidence that the Veteran 
possesses such expertise.  Hence, he would not be competent 
to say that his hearing loss met the thresholds of 38 C.F.R. 
§ 3.385.

Accordingly, the Board finds that the medical evidence of 
record is sufficient to decide the appeal, and another VA 
examination is not warranted.
In light of the absence of any competent evidence of a 
currently demonstrated hearing loss disability for VA 
compensation purposes, this claim must be denied.

Lung Disability

The Veteran contends that he has a lung disability related to 
his active military service, to include exposure to asbestos, 
lead fumes from solder and tetrachloride.

Service treatment records are negative for any complaints, 
diagnosis or treatment for a lung disability.  The competent 
post-service medical evidence of record shows that the 
Veteran reported symptoms of breathing problems and feelings 
of suffocation in association with feelings of anxiety during 
treatment in Sweden in 1991 and 1992, but there is no 
evidence of a diagnosed lung disability.  Furthermore, the 
Veteran himself has on more than one occasion testified that 
he has never been diagnosed with or treated for a lung 
disability.  See March 2005 DRO hearing transcript and 
October 2009 Board hearing transcript.

In essence, the evidence of a current lung disability is 
limited to the Veteran's own statements.  The Veteran is 
competent to report his symptoms.  No underlying disability, 
however, has been identified.  Pain without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

There is no evidence of a current lung disability in this 
case.  The Veteran lacks the medical expertise to attribute 
his symptoms of breathing problems and feelings of 
suffocation to a specific underlying disability, and he has 
not attempted to do so.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.



ORDER

Service connection for neuromuscular sensitivity, noise 
sensitivity, chronic stress and depression is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a lung disability is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has a prostate condition related 
to his active military service, to include exposure to 
radiation.

Service treatment records show that the Veteran was seen in 
March 1968 for an enlarged, tender and burning prostate and 
prescribed an antibiotic.  Follow-up examination in April 
indicated that the prostate felt normal.  The Veteran was 
also seen in June 1971 for complaints of pain in the 
testicles and he reported at that time that he had been 
treated for prostatitis three years earlier.  There was no 
abnormality of the prostate noted on separation examination.  

The post-service medical evidence of record shows that in 
September 2007, during a neuropsychological consultation with 
N.D., PhD, the Veteran reported prostate problems, resulting 
in erectile dysfunction, and in July 2008, N.D., PhD 
diagnosed him with erectile dysfunction as a result of 
exposure to radio waves from transmitters in service.  

The Veteran has reported problems with his prostate since 
service.  However, contemporaneous evidence of an ongoing 
prostate condition in the years following service is not of 
record and N.D. has not indicated that she reviewed the 
Veteran's entire claims file prior to rendering her opinion.  
Furthermore, during his October 2009 hearing, the Veteran 
testified that he was not having any problems with his 
prostate, but that he had to maintain a very strict diet to 
keep things that way.

An examination and opinion are needed to determine whether 
the Veteran has a current prostate disability related to 
service, including any exposure to radiation during service 
in Key West.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.311.

The Veteran has reported that he had a constant rash while he 
was in service, from the time he was stationed at Key West, 
related to exposure to electronics and other chemicals such 
as tetrachloride, and that he was treated twice for the rash 
in service, once by an injection which he had a severely 
negative reaction to.  The Veteran also testified that 
currently, the rash comes up when he's exposed for long 
periods to electronics and that it appears in different 
places all over his body.  See October 2009 hearing 
transcript and March 2005 statement from Veteran.

Service treatment records show that in December 1970, the 
Veteran was seen for complaints of a burning rash and 
reported that he had been breaking out for about three years.  
He was also seen in June 1971 for a rash and large welts on 
his back, waist line, stomach and buttocks, which occurred 
approximately five times per week.  He was diagnosed at that 
time with chronic uterica.  

VA outpatient treatment records show that in February 2001, 
the Veteran was treated for a rash in the groin area that was 
starting to spread and diagnosed with tinea cruris; however. 
contemporaneous evidence of an ongoing skin rash, including a 
rash on the forehead, in the years following service is not 
of record.  He was also diagnosed with facial flushing, 
related to his reported exposure to radio waves or 
electromagnetic field waves in service, by N.D., Ph. D in 
July 2008.

Accordingly, an examination and opinion are needed to 
determine whether the Veteran has a current skin rash related 
to service, including any exposure to radiation during 
service in Key West.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.311.

The Veteran contends that he has an acid reflux disorder 
which began in active military service.  He testified during 
his October 2009 hearing that although eating healthy helps 
his condition, it is still present and bothers him sometimes.  
He also testified that he has never been told by a doctor 
that the condition was caused by stress from his other 
claimed disorder and that he doesn't know if the doctors know 
why he has the condition.  See October 2009 hearing 
transcript.

Service treatment records are negative for any complaints, 
treatment or diagnosis related to acid reflux or any 
associated disorder.  

VA outpatient treatment records show that a March 2001 upper 
GI series indicates that the Veteran had mild 
gastroesophageal reflux disease (GERD).  In addition, October 
1991 treatment records from Lund General Hospital in Sweden 
show that the Veteran was diagnosed with a reflux disorder.  

The Veteran contends that he was first treated for acid 
reflux in service and the post-service medical evidence of 
record shows that the Veteran was diagnosed with an acid 
reflux disorder in 1991 and 2001.  However, contemporaneous 
evidence of an ongoing acid reflux disorder in the years 
following service is not of record.  

Accordingly, an examination and opinion are needed to 
determine the etiology of any currently demonstrated acid 
reflux disorder.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that he served as an electronics 
technician at a transmitter site in Key West during active 
service and that he developed ringing in his ears from 
exposure to the noise from equipment he was responsible for 
monitoring at the site.  He has also claimed that his 
tinnitus is due to his claimed exposure to radiation from the 
transmitters he monitored in service.

As noted above, the Veteran's Form DD-214 shows that he 
served in the Navy as an Electronics Technician (ETN) and 
completed three electronics technician classes during his 
active duty.  Furthermore, personnel records show that the 
Veteran was stationed at the Naval Communication Station in 
Key West, Florida.  However, service treatment records are 
negative for any complaints, treatment or diagnosis of 
tinnitus.

VA outpatient treatment records and private medical records 
show that the Veteran has reported ringing in his ears since 
service, and in July 2008, N.D., Ph. D diagnosed the Veteran 
with tinnitus, related to his reported exposure to radio 
waves or electromagnetic field waves while serving in the 
Navy.

Contemporaneous evidence of ongoing tinnitus in the years 
following service is not of record.  Furthermore, N.D., Ph. D 
did not indicate that she reviewed the Veteran's claims file 
prior to rendering her opinion.  An examination and opinion 
are needed to determine whether the Veteran currently has 
tinnitus related to service, including any exposure to 
radiation during service in Key West.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.311.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2009). 

The Board also notes that the claims file is negative for any 
VA records dated since March 2007 and any private treatment 
records dated since July 2008.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who have treated him for his 
claimed prostate condition, skin rash, 
acid reflux disorder and tinnitus since 
2007.  

2.  Afford the Veteran an examination to 
determine the nature and etiology of any 
currently present prostate condition.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

A diagnosis of a prostate condition should 
be confirmed or ruled out.  If a prostate 
condition is diagnosed, the examiner should 
provide an opinion as to whether there is a 
50 percent or better probability that the 
disorder is etiologically related to the 
Veteran's military service.  The rationale 
for the opinion expressed must also be 
provided.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

The examiner is also advised that the 
Board has determined that the Veteran was 
exposed to radiation during service.

3.  Afford the Veteran an examination to 
determine the nature and etiology of any 
currently present skin rash  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

A diagnosis of a skin rash should be 
confirmed or ruled out.  If a skin rash is 
diagnosed, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to the Veteran's 
military service.  The rationale for the 
opinion expressed must also be provided.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

The examiner is also advised that the 
Board has determined that the Veteran was 
exposed to radiation during service.

4.  Afforded the Veteran an examination to 
determine the nature and etiology of any 
currently present acid reflux disorder  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

A diagnosis of an acid reflux disorder 
should be confirmed or ruled out.  If an 
acid reflux disorder is diagnosed, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
military service.  The rationale for the 
opinion expressed must also be provided.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

The examiner is also advised that the 
Board has determined that the Veteran was 
exposed to radiation during service.

5.  Afford the Veteran an examination to 
determine the nature and etiology of any 
currently present tinnitus.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

A diagnosis of tinnitus should be confirmed 
or ruled out.  If tinnitus is diagnosed, 
the examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
military service.  The rationale for the 
opinion expressed must also be provided.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

The examiner is also advised that the 
Board has determined that the Veteran was 
exposed to radiation during service.

6.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


